EXHIBIT 10.1

November 5, 2004

_______________________________________

_______________________________________

_______________________________________

Dear ____________:

The purpose of this Letter Agreement is to set forth our agreement in regard to
your severance arrangement. Although your employment is “at will” and may be
terminated by you or Rimage Corporation (“Rimage”) at any time for any reason,
Rimage has agreed to provide you with a particular severance pay benefit in the
event Rimage terminates your employment without Cause (as defined below) or, for
a specified period following a Change in Control (as defined below), you
terminate your employment for Good Reason (as defined below). Terms not
otherwise defined in this letter (the “Letter Agreement”) shall have the meaning
given such terms on Schedule 1, which is incorporated herein by reference.
Rimage’s obligation to you under this Letter Agreement is, among the other
requirements set forth below, subject to the condition that you execute a
Nondisclosure and Noncompetition Agreement in the form attached as Exhibit A,
which is incorporated herein by reference.

Specifically, we have agreed as follows:

1.   Severance.


  (a)   If your employment is terminated by Rimage without Cause (other than
during the twelve (12) month period following a Change in Control), subject to
the condition stated in Section 1(c), Rimage will:


    (i)   continue to pay your base salary in accordance with Rimage’s regular
payroll practices for a period of twelve (12) months thereafter, or until you
have secured other employment, whichever occurs first, subject to applicable tax
withholding;


    (ii)   pay you an amount equal to the average of the annual bonus amounts
you received with respect to the three complete calendar years prior to the date
of your termination, such bonus payment, subject to applicable tax withholding,
to be made in equal installments consistent with Rimage’s regular payroll
practices over a period of twelve (12) months from the date of your termination,
provided such installments shall cease at such time as you have secured other
employment; and


    (iii)   if you are eligible for and elect COBRA or state continuation of the
Rimage health, dental and group life insurance benefits, Rimage shall pay the
portion of such COBRA premium that it pays for active employees




 

--------------------------------------------------------------------------------


  until the earlier of: (A) twelve (12) months from the date COBRA coverage
begins; or (B) the date COBRA coverage otherwise terminates. You shall pay the
remaining portion of the premiums for such benefits during such period and, if
applicable, the full premium thereafter.


  (b)   If you resign (other than for Good Reason during the twelve (12) month
period following a Change in Control), if Rimage terminates your employment for
Cause or if your employment terminates as a result of your death or disability,
you shall be entitled to receive your base salary accrued but unpaid as of the
date of termination, but shall not be entitled to receive any salary
continuation benefit thereafter.


  (c)   In case of termination without Cause, you shall be entitled to receive
the amounts due you under Section 1(a) only upon your execution and delivery to
Rimage of a general release with respect to any and all claims against Rimage
and its officers, directors, employees, agents and shareholders, acceptable in
form and substance to Rimage in all respects, and provided you continue to
comply with the terms of the Nondisclosure and Noncompetition Agreement with
Rimage.


2.   Change in Control.


  (a)   If a Change in Control shall occur and if within twelve (12) months of a
Change in Control, your employment is terminated by Rimage without Cause or by
you for Good Reason, Rimage shall pay you a severance payment in cash in a
single sum within sixty (60) days of the date of termination equal to 200% of
the sum of (i) your annual base salary, and (ii) your Target Bonus in effect on
such date (without giving effect to any reduction that results in your
termination for Good Reason). For purposes of this Letter Agreement, “Target
Bonus” shall mean the amount payable in cash under all annual incentive
compensation plans of Rimage in which you participate, waiving any condition
precedent to the payment to you and assuming that the performance goals for the
period were achieved at the 100% level.


  (b)   If you are eligible for and elect COBRA or state continuation of the
Rimage health, dental and group life insurance benefits, Rimage shall pay the
portion of such COBRA premium that it pays for active employees until the
earlier of: (A) eighteen (18) months from the date COBRA coverage begins; or (B)
the date COBRA coverage otherwise terminates. You shall pay the remaining
portion of the premiums for such benefits during such period.


  (c)   Immediately prior to a Change in Control, you shall vest in all stock
options that have been granted to you, subject to the provisions in Rimage’s
Stock Option Plan. Approval of this Agreement by the Compensation Committee
shall be deemed approval of the vesting of options as provided in the
immediately preceding sentence for all purposes under Rimage’s Stock Option
Plan.




2

--------------------------------------------------------------------------------


  (d)   The payments under this paragraph shall be in lieu of and offset the
amount of any severance to which you are entitled under paragraph 1(a) above.
Amounts paid under this paragraph 2 shall be subject to applicable tax
withholding.


  (e)   In the event the vesting of options, together with all other payments
and the value of any benefit received or to be received by you would result in
all or a portion of such amount being subject to excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended, (the “Code”) then you shall be
entitled to either (i) the full amount, or (ii) such lesser amount that would
result in no portion of the amount being subject to excise tax under
Section 4999 of the Code (the “Excise Tax”), whichever of the foregoing amounts,
taking into account the applicable federal, state and local employment taxes,
income taxes and the Excise Tax, results in the receipt by you, on an after-tax
basis, of the greater amount, notwithstanding that all or some portion of the
amount may be taxable under Section 4999 of the Code. In the event of any
reduction in the amount under this Section 2(e), you shall be permitted to
designate those benefits or payments to be reduced.


  (f)   Notwithstanding anything herein to the contrary, you shall be entitled
to receive the amounts due you under this Section 2 only upon your execution and
delivery to Rimage of a general release with respect to any and all claims
against Rimage and its officers, directors, employees, agents and shareholders,
acceptable in form and substance to Rimage in all respects, and provided you
continue to comply with the terms of the Nondisclosure and Noncompetition
Agreement with Rimage.


3.   Arbitration.   All disputes or claims arising out of or in any way related
to this Letter Agreement, including the making of this Letter Agreement, shall
be submitted to and determined by final and binding arbitration under the
American Arbitration Association Rules for Resolution of Employment Disputes.
Arbitration proceedings may be initiated by either of us upon notice to the
other and to the American Arbitration Association, and shall be conducted by one
arbitrator in Minneapolis, Minnesota who has experience in employment matters.
Unless we agree to have the person to serve as arbitrator within thirty (30)
days of delivery of the list of proposed arbitrators by the American Arbitration
Association, then, at the request of either of us, the single arbitrator shall
be selected at the discretion of the American Arbitration Association. The
arbitrator shall provide a reasoned decision and may award any remedy available
at law or equity, including reasonable attorneys fees to the prevailing party.
Rimage shall pay the costs of the arbitrator. The decision of the arbitrator
shall be enforceable in any court of competent jurisdiction.


4.   Entire Agreement.   This Letter Agreement constitutes our entire agreement
and supersedes all prior discussions, understandings and agreements with respect
to the severance benefits which Rimage has agreed to provide to you. This Letter
Agreement




3

--------------------------------------------------------------------------------


  shall be governed and construed by the laws of the State of Minnesota and may
be amended only in writing signed by both of us.


5.   Successors.   This Letter Agreement shall not be assignable, in whole or in
part, by you. This Letter Agreement shall be binding upon and inure to the
benefit of Rimage and its successors and assigns and upon any person acquiring,
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the assets and business of Rimage, and the successor shall be substituted
for Rimage under this Letter Agreement.


6.   Amendment and Termination.   Rimage reserves the authority, without your
consent, to terminate or amend this Letter Agreement at any time upon at least
six months’ written notice specifying the date of termination or amendment;
provided, however, that if a Change in Control occurs during the term of this
Letter Agreement, no termination or amendment shall be effective earlier than
the second anniversary of that Change in Control. Notwithstanding the foregoing,
if and to the extent that any amount otherwise payable under this Letter
Agreement is subject to the requirements of Section 409A of the Code, as added
by the American Job Creation Act of 2004, and regulations promulgated
thereunder, Rimage shall amend this Letter Agreement as it may determine,
including, without limitation, delaying the start of any payment to any key
employee (as defined in Code Section 409A) for no more than six months from the
date of termination of employment, and amending the definition of Change in
Control and disability consistent with such Section 409A.


If this Letter Agreement accurately sets forth our agreement and understanding
in regard to these matters, will you please sign this Letter Agreement where
indicated below and return the executed letter to me for our files. A separate
copy is enclosed for your records.

RIMAGE CORPORATION

By:  _________________________________
Its:  _________________________________

READ AND AGREED:

_____________________________________
             (Name)

Dated as of _______________, ____








4

--------------------------------------------------------------------------------



SCHEDULE 1

Definition of “Cause”:

1.   The failure by you to use your best efforts to perform the material duties
and responsibilities of your position or to comply with any material policy or
directive Rimage has in effect from time to time.


2.   Any act on your part which is harmful to the reputation, financial
condition, business or business relationships of Rimage, including, but not
limited to, conduct which is inconsistent with federal or state law respecting
harassment of, or discrimination against, any Rimage employee or harmful to your
reputation or business relationships.


3.   A material breach of your fiduciary responsibilities to Rimage, such as
embezzlement or misappropriation of Rimage funds, business opportunities or
properties, or to any customer, vendor, agent or employee of Rimage.


4.   Your conviction of, or guilty plea or nolo contendere plea to a felony or
any crime involving moral turpitude, fraud or misrepresentation.


5.   A material breach of your Nondisclosure and Noncompetition Agreement with
Rimage.


Definition of “Change in Control”:

Change in Control of Rimage shall mean a change in control which would be
required to be reported in response to Item 5.01 of Form 8-K promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not Rimage is then subject to such reporting requirement, including without
limitation, if:

  (i)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly of securities of Rimage representing 20%
or more of the combined voting power of Rimage’s then outstanding securities
(other than an entity owned 50% or greater by Rimage or an employee pension plan
for the benefit of the employees of Rimage);


  (ii)   there ceases to be a majority of the Board of Directors comprised of
(A) individuals who, on the date of this Letter Agreement, constituted the Board
of Directors of Rimage; and (B) any new director who subsequently was elected or
nominated for election by a majority of the directors who held such office prior
to a Change in Control; or


  (iii)   Rimage disposes of at least 75% of its assets, other than (X) to an
entity owned 50% or greater by Rimage or any of its subsidiaries, or to an
entity in which at least 50% of the voting equity securities are owned by the
shareholders of Rimage




5

--------------------------------------------------------------------------------


  immediately prior to the disposition in substantially the same percentage or
(Y) as a result of a bankruptcy proceeding, dissolution or liquidation of
Rimage.


Definition of “Good Reason”:

Good Reason shall mean, without your express written consent, any of the
following:

  (i)   the assignment to you of any duties inconsistent with your status or
position as _____________________________ of Rimage or a substantial reduction
in the nature or status of your position or of your responsibilities from those
in effect immediately prior to the Change in Control;


  (ii)   a reduction by Rimage of your annual base salary or bonus opportunity
in effect immediately prior to the Change in Control;


  (iii)   the relocation of Rimage’s principal executive offices to a location
outside of the Minneapolis metropolitan area or requiring you to be based
anywhere other than Rimage’s principal executive offices, except for required
travel for Rimage business to any extent substantially consistent with your
business obligations prior to the Change in Control;


  (iv)   the failure by Rimage to continue to provide you with employee
retirement and welfare benefits and fringe benefits, other than under any equity
plan, at least as favorable to those enjoyed by you under Rimage plans which you
participated in immediately prior to the Change in Control, the taking of any
action which would, directly or indirectly, materially reduce any of such
benefits or deprive you of any benefit enjoyed immediately prior to Change in
Control, or the failure to provide you with the number of annual paid vacation
days to which you are entitled immediately prior to the Change in Control;
provided, however, Rimage may amend any such program so long as such amendments
do not reduce any benefits to which you would be entitled upon termination;


  (v)   the failure of Rimage to obtain a satisfactory agreement from any
successor to assume and agree to perform this Letter Agreement.











6

--------------------------------------------------------------------------------